 1
 2
 3
 4
 5
 6
 7
 8
 9                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
10                                      AT SEATTLE
11
12
   JENNIFER MEZICH AND WALTER                            CASE NO. C17-1800 RSM
13 MEZICH, a married couple, individually
14 and through the marital community                     STIPULATION AND ORDER OF
   composed thereof,                                     DISMISSAL
15
                                 Plaintiffs,
16
            v.
17
     UNITED STATES OF AMERICA,
18
19
                                 Defendant.
20
21
                                         JOINT STIPULATION
22
23          COME NOW the parties hereto, by and through their respective counsel of record, and

24 hereby stipulate that this action, including any and all claims, counterclaims and cross-claims,
25 whether for indemnity and/or contribution by and among the parties hereto, and any and all
26
     others, whether or not actually asserted to date, shall be dismissed with prejudice and without
27
     cost to any party.
28
            The parties further stipulate that this matter has been fully compromised and settled.

      STIPULATION AND ORDER OF DISMISSAL                                   UNITED STATES ATTORNEY
      C17-1800 RSM - 1                                                     700 STEWART STREET, SUITE 5220
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
 1 //
 2         DATED this 3rd day of June, 2019.
 3
 4
     /s/ Anthony A. Russo                      BRIAN T. MORAN
 5   Anthony A. Russo, WSBA No. 6272           United States Attorney
 6   Russo & Graham
     2033 6th Avenue, Suite 988                s/ Whitney Passmore
 7   Seattle, WA 98121                         WHITNEY PASSMORE, FL No. 91922
 8   Phone: (206) 448-5905
     tony@russograham.com                      s/ Heather Carney Costanzo
 9                                             HEATHER CARNEY COSTANZO, FL
10   /s/ Kevin P. Sullivan                     No. 37378
     Kevin P. Sullivan, WSBA No. 11987         Assistant United States Attorney
11   The Sullivan Law Firm                     United States Attorney’s Office
12   701 Fifth Avenue, Suite 4600              700 Stewart Street, Suite 5220
     Seattle, WA 98104                         Seattle, Washington 98101-1271
13   Phone: (206) 903-0504                     Phone: 206-553-7970
14   k.sullivan@sullivanlawfirm.org            Fax: 206-553-4067
                                               Email: Whitney.Passmore@usdoj.gov
15
     Attorneys for Plaintiffs
16                                             Attorneys for Defendant United States

17
18
19
20
21
22
23
24
25
26
27
28


     STIPULATION AND ORDER OF DISMISSAL                       UNITED STATES ATTORNEY
     C17-1800 RSM - 2                                         700 STEWART STREET, SUITE 5220
                                                                SEATTLE, WASHINGTON 98101
                                                                      (206) 553-7970
 1                                            ORDER
 2
            The parties having so stipulated and agreed, it is hereby ORDERED that this case
 3
     is dismissed with prejudice and without costs or fees to either party. This Court shall
 4
 5 retain jurisdiction over the above-captioned action and the terms of the settlement thereof
 6
     if and as necessary.
 7
            DATED this 5th day of June 2019.
 8
 9
10
11
                                               A
                                               RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


      STIPULATION AND ORDER OF DISMISSAL                              UNITED STATES ATTORNEY
      C17-1800 RSM - 3                                                700 STEWART STREET, SUITE 5220
                                                                        SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
